Citation Nr: 1448960	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a headache disability.

2. Entitlement to service connection for a cardiovascular disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for asthma.
 
5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to service connection for neck disability.

7. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

8. Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.

9. Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia


REPRESENTATION

Appellant represented by:	Christopher L. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, June 2006 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Chicago, Illinois.  The Chicago, Illinois RO forwarded the appeal to the Board.  This appeal was previously before the Board in August 2012 and May 2013 at which times the case was remanded for additional development.  There has been substantial compliance with the Board's August 2012 and May 2013 remand directives.  Stegall v. West. 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

When this appeal was before the Board in August 2012, the Board noted the Veteran's multiple requests for a Board video conference hearing.  The Board also noted that the Veteran had failed to report to the most recently scheduled Board hearing in June 2012, but had informed VA shortly after the hearing date that he had been in the hospital at the time thus providing just cause for missing the hearing.  See 38 C.F.R. § 20.704 (2013).  Accordingly, the Board remanded the appeal so that the Veteran could be scheduled for a new Board video conference hearing pursuant to his request, via his representative, for a new hearing.  

In regard to a new hearing, the record shows that the Veteran was scheduled to testify at a Board video conference hearing in January 2013, but did not report to the hearing as scheduled.  Accordingly, the Board determined in May 2013 that because the Veteran had not provided just cause for missing the hearing despite being given adequate notice of the hearing, his hearing request was considered withdrawn.  38 C.F.R. § 20.304(d).  However, a temporary claims file added to the Veteran's record after the Board's May 2013 remand contains a timely request by him for a new Board video conference hearing.  In this regard, the temporary claims file contains a statement from the Veteran dated and received approximately eight days after the January 2013 hearing date explaining that he had been hospitalized at a VA medical facility at the time of the June 2013 hearing and was thus unable to attend the hearing.  He went on to request that he be rescheduled for a hearing.  He similarly informed VA in a June 2013 statement that at the time of the last scheduled Board hearing (in January 2013) he had been in a VA hospital for two to three months and had been unable to attend the hearing.  He again requested that he be afforded a new hearing.

In light of the fact that the Veteran provided just cause for missing the January 2013 Board video conference hearing and timely requested a new hearing, he should be afforded the opportunity to attend such a hearing.  38 C.F.R. § 20.704.  This is to ensure fulfillment of his due process rights.  U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2002).

Accordingly, the case is REMANDED for the following action:

The RO should appropriately schedule the Veteran for a Board video conference hearing.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



